Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/081855A1, in view of JP 56-102096A both cited by applicant.  WO 2017/081855A1 discloses a microwave oven (Figures 1-2) comprising a treatment chamber (1) surrounded by a plurality of walls and configured to accommodate a heating target (4); a microwave supply (2, 3, 9) configured to supply a microwave to the treatment chamber (1); and a resonator unit (5) provided on one wall of the plurality of walls and having a resonance frequency in a frequency band of the microwave, wherein the microwave supply includes: a microwave generator (2) configured to generate the microwave; and a controller (9) configured to control the microwave generator (2) to adjust an oscillation frequency of the microwave (Translation of WO 2017/081855A1, page 13 of 18, lines 6-16).  Further, as shown in Figure 4A, indicated that if the microwaves have a resonance frequency fr, then the phase of the reflected waves does not differ from the phase of the original microwaves, and the electromagnetic field distribution adjustment device functions as a magnetic barrier that has substantially infinite impedance. Since the magnetic barrier having substantially infinite impedance , and is therefore considered to be a resonance unit having a resonance frequency in the frequency band of the microwave. However, WO 2017/081855A1 does not disclose the oscillation frequency is varied according to the positioning of the object to be heated.  JP 56-102096A discloses a microwave oven that is being driven at maximum power efficiency by varying the oscillation frequency of a power source in accordance with the position where a food object is placed (Translation of JP 56-102096A, page 3 of 11, lines 33-40 and page 4 of 11, lines 1-6).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in WO 2017/081855A1 the oscillation frequency is varied according to the positioning of the object to be heated as taught by JP 56-102096A in order to provide maximum power efficiency to the food object.  Regarding claim 2, WO 2017/081855A1 discloses the electromagnetic field distribution adjustment  device has metal pieces (10) and a dielectric (15) arranged therein, thus is considered to be a patch resonator.  Regarding claim 3, WO 2017/081855A1 discloses, figure 3, the surface onto which the metal pieces (10) are mounted (the patch surface in the present application) is arranged so as to face inward to the heating chamber (1, Figure 3B), and the floor surface (the surface on the reverse side of the patch surface in the present application) of the electromagnetic field distribution adjustment device  has a reference potential (the same potential as the wall surface in the present application).  Regarding claim 4, WO 2017/081855A1 discloses the electromagnetic field distribution adjustment device has a cyclic layout (matrix in present application, and Translation of WO 2017/081855A1, page 12 of 18, lines33-38).  Regarding claims 5-6, WO 2017/081855A1 discloses all of the one or more patch resonators are provided on one wall of the plurality of walls (Figures 1 and 3B).  Regarding claim 7, WO 2017/081855A1 discloses the microwave supply includes a power feeder (3) provided in one wall of the plurality of walls and configured to supply the microwave to the treatment chamber (1); and the resonator unit (5) is disposed on another one of the walls that is opposite to the power feeder (Figures 1-2). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/081855A1, in view of JP 56-102096A and further in view of WO 2009/139136A1 all cited by applicant.  WO 2017/081855A1/JP 56-102096A discloses substantially all features of the claimed invention except the controller is configured to change the oscillation frequency in a range 2-40GHz to 2.5GHz.   WO 2009/139136A1 discloses a controller is configured to change the oscillation frequency in a range 2-40GHz to 2.5GHz (par. 0024).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in WO 2017/081855A1/JP 56-102096A the controller is configured to change the oscillation frequency in a range 2-40GHz to 2.5GHz as taught by WO 2009/139136A1 in order to provide suitable the oscillation frequency to the heating chamber for heating the object.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kanechika (US 8,022,342) discloses microwave source system.  Choi et al (US 2003/0193299) discloses electroless lamp system.  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        June 9, 2022